—The People’s appeal from an order of the Supreme Court, New York County (Jeffrey Atlas, J.), entered April 15, 1992, which suppressed *446physical evidence and rendered the sum of the proof available to the People insufficient as a matter of law, unanimously dismissed for failure to comply with Rules of the Appellate Division, First Department (22 NYCRR) § 600.8 (f), without prejudice and with leave to reinstate upon proof that respondent has been served with the appellant’s brief by January 31, 1994. Concur—Murphy, P. J., Carro, Ross and Asch, JJ.